Title: To George Washington from Robert Stewart, 12 March 1761
From: Stewart, Robert
To: Washington, George



My Dear Colonel
Winchester 12th March 1761

I on many accots am encourag’d to take the liberty of Inclosing You a List of several indispensably requisite accutrements and Necessaries for the Regiment, which are not yet provided, and which we ought to receive previously to our Marching, it is needless to inform you of who so perfectly knows their utility & how much the Men would be Distress’d by wanting them, which, and their small Expence consider’d, it’s more than probable, that The Assembly will order their being immediately furnish’d; there are several other things wanted, to complete us for the Feild, particularly Tents and Bayonets, but it’s probable the Crown will supply us with Tents, and the nature of the Service we are likely to be employ’d in, will in some measure dispense with Bayonets, we can make Lock Covers of Cow Hides, and Hammer Stalls of Deer Skines &Ca.
It is with infinite concern I observe, that, various unfortunate circumstances seems to have concurr’d in rendering the Regiment incapable of making that Figure and doing that Service, which it has always been remark’d for, and which will naturally be expected from it: The mean, unmilitary Cloathing provided for the nonCommission’d and Rank & File, plain Hats, and Leggins of different Colrs, has caus’d a general murmur discontent and heartburng, and greatly depress’d that Spirit hitherto

constantly exerted in eclipsing other Provincials, and even vyeing with The King’s Troops, in uniformity, in appearance⟨,⟩ exactitude, regularity, firmness and Intrepidity in executing, the most arduous & essential Duties of Soldiers, hence it’s evident, how much that Spirit ought to be encourag’d and cultivated, and with what care every thing tending to damp or diminish it should be avoided, as it’s certain, that to it’s happy effects, & to Discipline are owing that Establish’d good Character of our Troops, which redounds no less to the Cr[edit] of the Colony, than the Honr of the Corps—I beleive it’s allow’d that Rewards and Punishments are the principal Springs of human actions, and Experience evinces their particular influence over the whole Rotine of a Soldr’s.
The number of our good Men are by Death, accidents and numerous infirmities vastly reduc’d, what good Men remains, under their present uneasiness and dejection mix’t with Invalids and raw Recruits, cannot be suppos’d capable doing much, and as it’s a most incontestable Fact, that, a few good men well Disciplin’d and properly equip’t are infinitely superior to a much greater number of bad Men, or even to themselves, when mix’t with bad Men, I think it follows, that Discharging all our bad Men would highly conduce to the Interest of the Service, and I have always thought that the number of raw undisciplin’d Recruits with which we commonly take the Feild diminish, instead of encreasing our real strength, as it is impossible, that even Officers of address, application and Experience, can without Time, inspire the Peasant or mechanick with knowledge of and Love for arms, and so precipitate a transition from ease and plenty to the Toils and Hardships of the Feild, makes them appear intolerable and induces them to seek the most infamous means of abandoning a way of Life which under these Difficulties seem insupportable to that, and the encouragement they find in the misplac’d compassion of the Inhabitants are cheifly owing the great and scandalous Desertion peculiar to the Corps, such of them as do not Desert, in place of doing Service, require some of our nonCommission’d Officers and best Men to take care of them and bring them up when they lack behind on a March bore down with the weight of Fatigues which till inur’d to them they are unable to bear, nor can that viguor, exact obedience, emulation and desere to excell, so requisite in Soldiers,

be expected from such Men, who in place of shewing an arduor for action will dread it, and too probably communicate their fears to those in the Ranks with them, nor would such an Event be new or surprising, as we know that the Roman Legions have under the Orders of an able Officer retir’d in a confusion, which took it’s rise from the timid Skreams of one private Soldier, probably a Recruit. History furnishes numberless instances of a similar nature, tho. not so striking yet sufficiently so, to shew the absolute necessity of taking every possible precaution to prevent Disorder in the Face of the Enemy, I therefore humbly conceive, that nothing can be more injurious to the Regt than deferring the Recruiting Service till near the openning of the Campaign, which has always been the case, I know that in defence of this method it’s alleg’d, that, as the continuance of the Regt is always uncertain, filling it up before its continuance can be certainly known, would be runing a risque of incurring a great and unnecessary Expence, but when it’s consider’d that in case of our being disbanded, these Recruits could be turn’d over to the Regular Troops for as much, or near it, as they cost the Colony, and that if the Colony should have occasion for them, they would be of more Service than double their numr pick’d up of any sort in a hurry, and Join’d Just at or before our taking the Feild, these Objections would consequently be remov’d; and if instead thereof, Beating Orders were issued in the Fall, the officers employ’d in that Service would have Time to make a proper choice, and bring them to the Regt in the Winter, and undoubtedly it is in Winter Quarters, that Recruits ought to be Drill’d and initiated into an exact habitude of doing their Duty, which the Service requires them to understand and not to learn when they Join the Line; practice would make it easy and familiar, and create a confidence in themselves, and would naturally facilitate their performing with alacrity (when mix’t with Soldiers) what they were before taught even the Face of the Enemy’s Fire; whereas, by our present method Recruits are instantly remov’d from Tilling the Ground and Tradesmen’s Shops to the Camp, where Novelty disconcerts and Regularity appears to them impracticable.
We have a numbr of Men quite wore out, and unfit for Service, and consequently of great disservice, as it’s certain that they are as large an Expence as the same of good Men would be

off, and a dead weight upon the Regiment by including them in it’s Effectives.
The Gross of our arms have from the Nature of our Service always suffer’d extremely in the Feild of course in constant want of repairs, which have hitherto been neglected till late in the spring when any armourers that can be got are hir’d at an exorbitant rate, and as these Fellows are not Subject to the articles of War and do not attend us in the Feild, they may be suppos’d to be more anxious in getting Money than doing their Duty well; this misfortune which is productive of very great ones, might be easily prevented, by appointing a Soldier bred to that Bussiness Armourer to the Regt, and supplying him with a Carriage anvil, Bellows and other necessary Implements, by which means our Arms would be kept in constant good Order, and at much less Expence to the Province.
These things may to many appear too trivial to merit the notice of the Legislature, but you well know that the good of the Service is more frequently obstructed by inattention to the small Details of it, than, by what appear to those unacquainted with its nature to be of the greatest consequence, that the most minute thing in it, becomes important by viewing it’s consequences, and that the neglecting the smallest affairs commonly produce capital Errors.
But this Scrible has insensibly become longer than I intended, by setting down things as they occurr’d, without regard to Order or conciseness, knowing that with you, Form or Dress makes no difference—Military Knowledge & approv’d abilities for inst[it]uting the most salutary Regimental Regulations uniting with the Senator in You, naturally points you out as the properest person to represent them to that House, which is the Source from which every advantage of that kind, we can reasonably hope for, must orginally flow, and allow me my dear Colo. to assure you, that, I do not propose these reformations from any vain desire of Interesting myself in things however obvious in themselves may (perhaps with Justice) be deem’d above my Sphere, and would come with greater propriety from severals in the Corps whose Rank, Genius and knowledge of our Profession gives them a better title to represent them to you in your Publick Character, Zeal for the good of the Service and a fear of their being omitted by them, alone have prompted me

to hint them to you on the foot of that Intimacy that to my inexpressible pleasure has so long subsisted between us and than a continuance of which nothing can more effectually promote his Felicity who ardently wish you everything that can forward and accomplish the completion of yours & ever is with the highest Esteem and most perfect Regard My Dear Sir Your most Affectionate & Most Obliged hble Servt

Robert Stewart

